Exhibit 99.2 CRESCENT POINT ENERGY CORP. INFORMATION CIRCULAR - PROXY STATEMENT Dated March 26, 2015 Crescent Point Energy Corp. Information Circular Proxy Statement TABLE OF CONTENTS NOTICE OF ANNUAL AND SPECIAL MEETING 2 NON-GAAP FINANCIAL MEASURES AND OTHER INFORMATION 3 EXECUTIVE SUMMARY 4 SUMMARY OF ITEMS TO BE VOTED ON AT THE MEETING 5 SOLICITATION OF PROXIES 6 NOTICE TO BENEFICIAL HOLDERS OF COMMON SHARES 6 NOTICE TO HOLDERS OF COMMON SHARES IN THE UNITED STATES 7 REVOCABILITY OF PROXY 7 PERSONS MAKING THE SOLICITATION 8 NOTICE-AND-ACCESS 8 EXERCISE OF DISCRETION BY PROXY 8 VOTING COMMON SHARES AND PRINCIPAL HOLDERS THEREOF 9 QUORUM FOR THE MEETING 9 APPROVAL REQUIREMENTS 9 MAJORITY VOTING POLICY 9 REPORT ON VOTING RESULTS 10 MATTERS TO BE ACTED UPON AT THE MEETING 10 EXECUTIVE COMPENSATION 28 Compensation Discussion and Analysis 28 Letter to Shareholders 29 Description of Executive Compensation 33 Executive Compensation Tables 56 Executive Employment Contract 59 DIRECTORS' COMPENSATION 62 Description of Director Compensation 62 Director Compensation Tables 65 COMMON SHARES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS 67 RESTRICTED SHARE BONUS PLAN 67 DEFERRED SHARE UNIT PLAN 69 STATEMENT OF CORPORATE GOVERNANCE PRACTICES 70 MANDATE OF THE BOARD 71 COMPOSITION OF THE BOARD 71 BOARD COMMITTEES 72 INDEBTEDNESS OF DIRECTORS, EXECUTIVES AND OTHERS 76 INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS 76 OTHER MATTERS 76 AUDITOR OF THE COMPANY 76 ADDITIONAL INFORMATION 76 APPENDIX A STATEMENT OF CORPORATE GOVERNANCE PRACTICES 78 Crescent Point Energy Corp. Information Circular Proxy Statement NOTICE OF ANNUAL AND SPECIAL MEETING TO BE HELD ON THURSDAY, MAY 7, 2015 NOTICE IS HEREBY GIVEN THAT the annual and special meeting (the "Meeting") of the holders (the "Shareholders") of common shares (the "Common Shares") of Crescent Point Energy Corp. (the "Corporation") will be held on Thursday, May 7, 2015 at 2:00 p.m. (Calgary time) at the Telus Convention Centre, 120 – 9th Ave SE, Calgary, Alberta, for the following purposes: 1. to receive and consider the financial statements of the Corporation for the year ended December 31, 2014, together with the auditor's report thereon; 2. to fix the number of directors of the Corporation to be elected at eight (8); 3. to elect directors of the Corporation for the ensuing year or until their successors are duly elected or appointed; 4. to appoint the auditors for the Corporation for the ensuing year and to authorize the directors of the Corporation to fix their remuneration as such; 5. to approve an amendment to the Corporation's Restricted Share Bonus Plan to restore the Corporation's ability to pay cash dividend equivalent amounts on Restricted Shares throughout the vest period; 6. to approve an advisory resolution to accept the Corporation’s approach to executive compensation; and 7. to transact such other business as may properly be brought before the Meeting or any adjournment(s) thereof. The specific details of the matters proposed to be put before the Meeting are set forth in the Information Circular accompanying and forming part of this Notice. The financial statements of the Corporation for the year ended December 31, 2014, including the auditor's report thereon have been previously mailed to Shareholders and are available on www.SEDAR.com. Shareholders who are unable to attend the Meeting in person are requested to date and sign the enclosed form of proxy and return it in the enclosed envelope. In order to be valid and acted upon at the Meeting, forms of proxy must be returned to the Corporation c/o Computershare Trust Company of Canada, 8th floor, 100 University Avenue, Toronto, Ontario, M5J 2Y1 (Attention: Proxy Department) not less than 48 hours (excluding Saturdays, Sundays and holidays) before the time of the Meeting or any adjournment thereof. Only Shareholders of record at the close of business on March 26, 2015 will be entitled to vote at the Meeting. No person acquiring Common Shares after such date is entitled to vote at the Meeting or any adjournment thereof. DATED March 26, 2015. BY ORDER OF THE BOARD OF DIRECTORS "Scott Saxberg" Scott Saxberg Director, President and Chief Executive Officer Crescent Point Energy Corp. Information Circular Proxy Statement 2 NON-GAAP FINANCIAL MEASURES AND OTHER INFORMATION Throughout this Information Circular, the Company uses the terms “funds flow from operations”, “funds flow from operations per share”, “funds flow from operations per share - diluted”, “net debt”, “debt to funds flow ratio", “netback”, “market capitalization” and “payout ratio”. These terms do not have any standardized meaning as prescribed by IFRS and, therefore, may not be comparable with the calculation of similar measures presented by other issuers. Additional information can be found in the Company’s Management's Discussion and Analysis. Funds flow from operations is calculated as cash flow from operating activities before changes in non-cash working capital, transaction costs and decommissioning expenditures. Funds flow from operations per share and funds flow from operations per share - diluted are calculated as funds flow from operations divided by the number of weighted average basic and diluted shares outstanding, respectively. Management utilizes funds flow from operations as a key measure to assess the ability of the Company to finance dividends, operating activities, capital expenditures and debt repayments. Funds flow from operations as presented is not intended to represent cash flow from operating activities, net earnings or other measures of financial performance calculated in accordance with IFRS. Crescent Point manages and monitors its capital structure and short-term financing requirements using a non-GAAP measure, the ratio of net debt to funds flow from operations. Net debt is calculated as long-term debt plus accounts payable and accrued liabilities and dividends payable, less cash, accounts receivable, prepaids and deposits and long-term investments, excluding the equity settled component of dividends payable and unrealized foreign exchange on translation of U.S. dollar senior guaranteed notes. Management utilizes net debt as a key measure to assess the liquidity of the Company.This metric is used to measure the Company's overall debt position and measure the strength of the Company's balance sheet. Crescent Point monitors this ratio and uses this as a key measure in making decisions regarding financing, capital spending and dividend levels. Netback is calculated on a per boe basis as oil and gas sales, less royalties, operating and transportation expenses and realized derivative gains and losses. Netback is used by management to measure operating results on a per boe basis to better analyze performance against prior periods on a comparable basis. Market capitalization is calculated by applying the period end closing share trading price to the number of shares outstanding. Market capitalization is an indication of enterprise value. Payout ratio is calculated on a percentage basis as dividends paid or declared (including the value of dividends issued pursuant to the Company’s dividend reinvestment plan and share dividend plan) divided by funds flow from operations. Payout ratio is used by management to monitor the dividend policy and the amount of funds flow from operations retained by the Company for capital reinvestment. Barrels of oil equivalent ("boe") may be misleading, particularly if used in isolation. A boe conversion ratio of 6 Mcf: 1 Bbl is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Crescent Point Energy Corp. Information Circular Proxy Statement 3 EXECUTIVE SUMMARY Crescent Point is one of Canada’s largest light and medium oil producers, focused on our significant resource base in the Bakken, Shaunavon and Torquay plays in Saskatchewan, Canada, as well as the Uinta Basin in Utah. Over the last 10 years, Crescent Point has delivered a total shareholder return of 243%, representing a 13% compound annual growth rate, through our growth plus dividend strategy. During 2014, the Company continued to deliver strong results with the following significant achievements: 2014 Achievements · Strong year-over-year growth on a per share basis: +8% funds flow, +8% production and +7% reserves; · Record average production of >140,800 boe/d in the year; · 22% increase in proved + probable reserves to 807.4 million boe, including significant reserve growth in our newer Flat Lake (Torquay) and Uinta plays, along with the second consecutive year of additional reserves recognized in our Viewfield Bakken due to waterflood; · Completed over $2 billion of strategic acquisitions in our core areas; · Exited the year with a strong balance sheet equating to 1.3x annualized funds flow from operations; · Listed our Common Shares on New York Stock Exchange (NYSE) under ticker ‘CPG’; · Further strengthened the Board of Directors with the appointment of Robert Heinemann, Rene Amirault, and Laura Cillis and, unfortunately, experienced the passing of long-time Board member Ken Cugnet on October 30, 2014; and · Continued to build out the leadership team for future growth with the promotion of three key operations individuals to Vice President positions: Mr. Brent Forster, Vice President, Drilling, Completions and Facilities;Mr. Craig Bryksa, Vice President, Engineering West; and Mr. Chris Bruggencate, Vice President, Engineering East. The Company succeeds by retaining a proven management team, maintaining an excellent balance sheet and focusing on a high-quality reserve base. This strategy has allowed the Company to successfully manage through various commodity cycles and should continue to position us favorably in the current environment. Crescent Point is also taking meaningful steps to protect Shareholders during this time period. These steps should not only allow the Company to continue delivering on our growth plus dividend strategy, but also provide us with the ability to capitalize on potential value creation opportunities. Protecting Shareholders in the Current Environment · Well hedged: 56% of oil production hedged, net of royalties, for the balance of 2015, at a weighted average price of approximately CDN$89.00 per barrel. Additional hedges are also in place extending into 2018 at attractive prices; · Significant financial flexibility: Increased syndicated credit facility by 40% or $1 billion; · High-return, low-cost asset base: >12 years of drilling inventory within some of North America’s highest return and lowest cost basins; · Being innovative: Continuing to implement new technology to drive low-cost productivity gains; and · Lowering costs: Working both internally and with external service partners to lower our cost structure. For the year ended December 31, 2014, Crescent Point continued to maintain a top quartile cost structure in terms of our general and administrative (“G&A”) expenses, including share-based compensation, at only 7% of our netback prior to realized derivatives. Since inception, Crescent Point has controlled this expense at a similar level, further supporting our strong corporate netbacks. As previously mentioned, the Company is striving to continue improving upon these costs in the current environment. Crescent Point Energy Corp. Information Circular Proxy Statement 4 SUMMARY OF ITEMS TO BE VOTED ON AT THE MEETING A summary of each item that Shareholders are asked to vote on is below, but we encourage Shareholders to review this entire Information Circular for full detail and context. 1. Number of Directors We recommend that you vote FOR fixing the number of Crescent Point directors at eight (8). 2. Board Nominees We recommend that you vote FOR the election of each individual nominee to serve as a director of Crescent Point. 3. Auditors We recommend that you vote FOR appointing PricewaterhouseCoopers LLP as our auditors. 4. Amendment to our Restricted Share Bonus Plan (“RSBP”) We recommend that you vote FOR the amendment to our RSBP (the “Amendment”). We are seeking Shareholder approval for the Amendment, restoring a key feature that was historically practiced for the past 10 years and previously approved by Shareholders.The need for this Amendment was triggered in May 2014 when the TSX required that we remove our ability to pay Dividend Amounts on Restricted Shares during the vest period. We believe there are several associated risks if Shareholders vote against the Amendment, including the following: · Loss of key employees to competing firms who offer higher base salaries; · Increased G&A costs related to the need to pay higher fixed salaries; · Higher share dilution from paying the Dividend Amount in Common Shares upon vest; · Misalignment with Shareholder interests; and/or · A complete overhaul of our compensation plan along with the related costs and management time. 5. Advisory Vote – ‘Say-On-Pay’ on our Revised Executive Compensation Approach We recommend that you vote FOR our approach to executive compensation. In 2014, approximately 57% of the votes cast on the ‘Say on Pay’ vote were in acceptance of the Company’s approach to executive compensation. Although the majority of Shareholders voted in favor, the Board commenced an outreach program to understand Shareholder concerns. Nine out of 25 of Crescent Point’s largest Shareholders, representing approximately 24% of the shares voted at the Meeting, accepted our offer to engage in an open dialogue. Crescent Point also received feedback from an independent proxy advisory firm. The main concern raised by Shareholders was that our compensation was not aligned with long term Shareholder interests, as in three years or longer, and that there was insufficient weighting to total shareholder return (“TSR”) performance relative to peers. To address these concerns, Crescent Point has implemented a new Long Term Incentive Plan (“LTIP”), the benefits of which include: · Alignment with long term Shareholder interests with awards based on 3-year TSR performance; · Transparency in that the awards are based on actual 3-year historical performance versus potential outcomes; · Higher weighting to TSR performance relative to industry peers; and · Is awarded in Restricted Shares, being share-based compensation, the value of which is based on the underlying Common Share price, with a 3 year vest period. A vote against our revised executive compensation would not only require additional time on behalf of the Company to create a new plan, but it also presents an added risk of causing employee unease and distraction, and, ultimately, to our ability to focus on our business objectives. Crescent Point Energy Corp. Information Circular Proxy Statement 5 INFORMATION CIRCULAR - PROXY STATEMENT FOR THE ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 7, 2015 SOLICITATION OF PROXIES This Information Circular - Proxy Statement (the "Information Circular") is furnished in connection with the solicitation of proxies by management of Crescent Point Energy Corp., for use at the Annual and Special Meeting, and at any adjournment thereof (the "Meeting") of the holders (the "Shareholders") of common shares ("Common Shares") of Crescent Point to be held on May 7, 2015 at 2:00 p.m. (Calgary time) at the Telus Convention Centre, 120 – 9th Ave SE, Calgary, AB, Calgary, Alberta for the purposes set forth in the Notice of Annual and Special Meeting. All references to "Crescent Point" or the "Company" in this Information Circular mean Crescent Point Energy Corp. and, where applicable, its subsidiaries and other entities controlled, directly or indirectly, by Crescent Point Energy Corp. Holders of Common Shares are entitled to vote at meetings of Shareholders. Each Common Share outstanding on the Record Date (as defined below) is entitled to one vote. Instruments of Proxy must be received by Computershare Trust Company of Canada, 8th floor, 100 University Avenue, Toronto, Ontario, M5J 2Y1 (Attention: Proxy Department), not less than 48 hours (excluding Saturdays, Sundays and holidays) before the time of the Meeting. The directors of Crescent Point (the "Board") have fixed the record date for the Meeting as the close of business on March 26, 2014 (the "Record Date"). Only Shareholders of record as at that date are entitled to receive notice of the Meeting. Shareholders of record will be entitled to vote the Common Shares included on the list of Shareholders entitled to vote at the Meeting prepared as at the Record Date even though the Shareholder has since that time disposed of his or her Common Shares. Shareholders who became a Shareholder after the Record Date shall not be entitled to vote at the Meeting. The instrument appointing a proxy shall be in writing and shall be executed by the Shareholder or his attorney authorized in writing or, if the Shareholder is a corporation, under its corporate seal or by an officer or attorney thereof duly authorized. The persons named in the enclosed form of proxy are directors or officers of Crescent Point. Each Shareholder has the right to appoint a proxyholder other than the persons designated in the form of proxy, who need not be a Shareholder, to attend and to act for and on behalf of the Shareholder at the Meeting. To exercise such right, the names of the nominees of management should be crossed out and the name of the Shareholder's appointee should be legibly printed in the blank space provided. NOTICE TO BENEFICIAL HOLDERS OF COMMON SHARES The information set forth in this section is of significant importance to many Shareholders, as a substantial number of the Shareholders do not hold Common Shares in their own name. Shareholders who do not hold their Common Shares in their own name (referred to herein as "Beneficial Shareholders") should note that only proxies deposited by Shareholders whose names appear on the records of Crescent Point as the registered holders of Common Shares can be recognized and acted upon at the Meeting. If Common Shares are listed in an account statement provided to a Shareholder by a broker, then in almost all cases those Common Shares will not be registered in the Shareholder's name on the records of Crescent Point. Such Common Shares will more likely be registered under the name of the Shareholder's broker or an agent of that broker. In Canada, the vast majority of such Common Shares are registered under the name of CDS & Co. (the registration name for CDS Clearing and Depository Services Inc., which acts as nominees for many Canadian brokerage firms) ("CDS"). The majority of Shares held in the United States of America ("U.S.") are registered in the name of Cede & Co. (the nominee for The Depository Trust Company, which is the U.S. equivalent of CDS). Common Shares held by brokers or their nominees can only be voted upon the instructions of the Beneficial Shareholder. Without specific instructions, the broker/nominees are prohibited from voting Common Shares for their clients. Crescent Point does not know for whose benefit the Common Shares registered in the name of CDS and Cede & Co. are held. Therefore, Beneficial Shareholders cannot be recognized at the Meeting for the purposes of voting the Common Shares in person or by way of proxy except as set forth below. Crescent Point Energy Corp. Information Circular Proxy Statement 6 Applicable regulatory policy requires intermediaries/brokers to seek voting instructions from Beneficial Shareholders in advance of Shareholders' meetings. Every intermediary/broker has its own mailing procedures and provides its own return instructions, which should be carefully followed by Beneficial Shareholders in order to ensure that their Common Shares are voted at the Meeting. Often, the form of proxy supplied to a Beneficial Shareholder by their broker is identical to the form of proxy provided to registered Shareholders; however, its purpose is limited to instructing the registered Shareholder how to vote on behalf of the Beneficial Shareholder. The majority of brokers now delegate responsibility for obtaining instructions from clients in the U.S. and Canada to Broadridge Investor Communication Solutions, Canada ("Broadridge"). Broadridge typically applies a special sticker to proxy forms, mails those forms to the Beneficial Shareholders and requests the Beneficial Shareholders to return the proxy forms to Broadridge or vote online. Broadridge then tabulates the results of all instructions received and provides appropriate instructions respecting the voting of Common Shares to be represented at the Meeting. A Beneficial Shareholder receiving a proxy from Broadridge cannot use that proxy to vote Common Shares directly at the Meeting as the proxy must be returned as directed by Broadridge well in advance of the Meeting in order to have the Common Shares voted. NOTICE TO HOLDERS OF COMMON SHARES IN THE UNITED STATES The solicitation of proxies hereunder is being made for the securities of Crescent Point, a Canadian entity. The solicitation of proxies is subject to disclosure requirements of Canada that are different from those in the U.S. It may be difficult for you to enforce your rights and any claim you may have arising under U.S. federal securities laws, since the issuer is located outside the U.S., and some or all of its officers and directors are residents of a country other than the U.S. You may not be able to sue or effect service of process upon a non-U.S. entity or its officers or directors in a non-U.S. court for violations of U.S. securities laws. It may be difficult to compel a non-U.S. entity and its affiliates to subject themselves to a U.S. court's judgment or to enforce a judgment obtained from a U.S. court against the issuer. REVOCABILITY OF PROXY A Shareholder who has submitted a proxy may revoke it at any time prior to the exercise thereof. If a Shareholder who has given a proxy attends in person at the Meeting at which such proxy is to be voted, such Shareholder may revoke the proxy and vote in person. In addition to revocation in any other manner permitted by law, a proxy may be revoked by an instrument in writing executed by the Shareholder (or his or her attorney authorized in writing) or, if the Shareholder is a corporation, under its corporate seal or by an officer or attorney thereof duly authorized and deposited either at the head office of Crescent Point at any time up to and including the last business day preceding the day of the Meeting, at which the proxy is to be used, or with the Chairman of the Meeting on the day of the Meeting, and upon either of such deposits, the proxy is revoked. Crescent Point Energy Corp. Information Circular Proxy Statement 7 PERSONS MAKING THE SOLICITATION The solicitation is made on behalf of management of Crescent Point. The costs incurred in the preparation and mailing of this Information Circular and related materials will be borne by Crescent Point. In addition to solicitation by mail, proxies may be solicited by personal interviews, telephone or other means of communication and by directors, officers and employees of Crescent Point, who will not be specifically remunerated therefor. NOTICE-AND-ACCESS We have elected to use the "notice-and-access" provisions under National Instrument 54-101 – Communication with Beneficial Owners of Securities of a Reporting Issuer (the "Notice-and-Access Provisions") for the Meeting in respect of mailings to beneficial holders of our Common Shares (i.e., a shareholder who holds their Common Shares in the name of a broker or an agent) but not in respect of mailings to registered holders of our Common Shares (i.e., a shareholder whose name appears on our records as a holder of Common Shares).The Notice-and-Access Provisions are a set of rules developed by the Canadian Securities Administrators that reduce the volume of materials which are mailed to shareholders by allowing a reporting issuer to post an information circular in respect of a meeting of its shareholders and related materials online. We have also elected to use procedures known as 'stratification' in relation to our use of the Notice-and-Access Provisions: registered holders of our Common Shares will receive a paper copy of the notice of the Meeting, this Information Circular and a form of proxy, whereas beneficial holders of our Common Shares will receive a notice containing information prescribed by the Notice-and-Access Provisions and a voting instruction form.In addition, a paper copy of the notice of meeting, this Information Circular, and a voting direction will be mailed to those shareholders who do not hold their Common Shares in their own name but who have previously requested to receive paper copies of these materials.Furthermore, a paper copy of the financial information in respect of our most recently completed financial year was mailed to those registered and beneficial holders of our Common Shares who previously requested to receive such information. We will be delivering proxy-related materials to non-objecting beneficial owners of our Common Shares directly with the assistance of Broadridge.We intend to pay for intermediaries to deliver proxy-related materials to objecting beneficial owners of our Common Shares. EXERCISE OF DISCRETION BY PROXY The Common Shares represented by proxy in favour of management nominees shall be voted or withheld from voting in accordance with the instructions of the Shareholder on any ballot at the Meeting and, where the Shareholder specifies a choice with respect to any matter to be acted upon, the Common Shares shall be voted on any ballot in accordance with the specification so made. In the absence of such specification, the Common Shares will be voted in favour of the matters to be acted upon. The persons appointed under the Instrument of Proxy furnished by Crescent Point are conferred with discretionary authority with respect to amendments or variations of those matters specified in the Instrument of Proxy and Notice of Annual and Special Meeting. At the time of printing this Information Circular, management of Crescent Point knows of no such amendment, variation or other matter.If you appoint Crescent Point proxyholders to act and vote on your behalf as provided in the accompanying form of proxy and you do not provide instructions concerning a matter identified in the Notice of Meeting, the Common Shares represented by such proxy will be voted as follows: · FOR fixing the number of directors at eight (8); · FOR the election of the persons nominated to serve as directors; · FOR the appointment of PricewaterhouseCoopers LLP as auditors; · FOR the amendment to the Restricted Share Bonus Plan ("RSBP"); · FOR the advisory resolution to accept the Company's approach to executive compensation. Crescent Point Energy Corp. Information Circular Proxy Statement 8 VOTING COMMON SHARES AND PRINCIPAL HOLDERS THEREOF On July 2, 2009, the Company completed a plan of arrangement (the "Conversion Arrangement") under the Business Corporations Act (Alberta) with Crescent Point Energy Trust (the "Trust") pursuant to which the holders of trust units of the Trust (the "Trust Units") exchanged their Trust Units for Common Shares on a one-for-one basis. On July 2, 2009, in connection with the Conversion Arrangement, the Company filed Articles of Amendment to give effect to a consolidation of the Common Shares and subsequent Articles of Amendment to change its name to "Crescent Point Energy Corp." On January 1, 2011, the Company amalgamated with its wholly-owned subsidiaries Ryland Oil ULC, Darian Resources Ltd. and Shelter Bay Energy ULC. Crescent Point is authorized to issue an unlimited number of Common Shares. As at March 10, 2015, 449,520,512 Common Shares were issued and outstanding. At the Meeting, upon a vote by way of a show of hands, every Shareholder present in person or represented by proxy and entitled to vote shall have one vote. On a vote conducted by ballot, every Shareholder present in person or by proxy has one vote for each Common Share of which such Shareholder is the registered holder. All votes on special resolutions are by a ballot and, therefore, no demand for a ballot is necessary. When any Common Share is held jointly by several persons, any one of them may vote at the Meeting in person or by proxy in respect of such Common Share, but if more than one of them are present at the Meeting in person or by proxy and such joint owners of the proxy so present disagree as to any vote to be cast, the joint owner present or represented whose name appears first in the register of Shareholders maintained by the Company is entitled to cast such vote. To the best of the knowledge of the Board, there is no person or corporation that beneficially owns, directly or indirectly, or exercises control or direction over Common Shares carrying more than 10% of the voting rights attached to the issued and outstanding Common Shares that may be voted at the Meeting. The Common Shares of Crescent Point that were owned, directly or indirectly, by all directors, director nominees and officers as a group as at March 10, 2015 was 3,057,127 Common Shares, or 0.7% of the outstanding Common Shares. QUORUM FOR THE MEETING At the Meeting, a quorum shall be two persons present in person, each being a Shareholder entitled to vote thereat or a duly appointed proxyholder or representative for a Shareholder so entitled representing not less than 25% of the total number of issued and outstanding Common Shares. If a quorum is present at the opening of the Meeting, the Shareholders present or represented may proceed with the business of the Meeting notwithstanding that a quorum is not present throughout the Meeting. If a quorum is not present at the opening of the Meeting, the Shareholders present or represented may adjourn the Meeting to a fixed time and place but may not transact any other business. APPROVAL REQUIREMENTS All of the matters to be considered at the Meeting are ordinary resolutions requiring approval by more than 50% of the votes cast in respect of the resolution by or on behalf of Shareholders present in person or represented by proxy at the Meeting. MAJORITY VOTING POLICY The Board has adopted a "majority voting" policy stipulating that if the votes in favour of the election of a director nominee at a meeting of Shareholders represent less than a majority of the Common Shares voted and withheld, the nominee will submit his resignation promptly after the meeting for the Board's consideration. Subsequent to the adoption of the policy, the Company has amended the policy to ensure the policy meets the requirements of the Toronto Stock Exchange (the "TSX"). The Board will review the voting result and the Board's decision to accept or reject the resignation will be disclosed to the public. The policy does not apply in circumstances involving contested director elections. Crescent Point Energy Corp. Information Circular Proxy Statement 9 REPORT ON VOTING RESULTS Crescent Point will publicly disclose the results of all votes held at the Meeting. In addition, the voting results for the election of the directors of the Company at its 2014 annual Shareholder meeting are disclosed with the director biographies below. MATTERS TO BE ACTED UPON AT THE MEETING 1. Fixing Number of Directors At the Meeting, it is proposed that the number of directors of Crescent Point to be elected at the Meeting to hold office until the next Annual Meeting or until their successors are elected or appointed, subject to the Articles and By-Laws of Crescent Point, be set at eight (8). There are presently eight (8) directors of Crescent Point, each of whom will stand for re-election to office at the Meeting. Unless otherwise directed, the persons named in the enclosed form of proxy intend to vote the Common Shares represented thereby FOR setting the number of directors to be elected at the Meeting at eight (8). 2. Election of Directors The Articles of Crescent Point presently provide for a minimum of one director and a maximum of eleven directors. There are currently eight (8) directors. Shareholders are entitled to elect members to the Board by a vote of Shareholders at a meeting of Shareholders. The eight (8) nominees proposed for election as directors of Crescent Point are as follows: Rene Amirault Peter Bannister Laura A. Cillis D. Hugh Gillard Robert F. Heinemann Gerald A. Romanzin Scott Saxberg Gregory G. Turnbull, QC Voting for the election of directors will be conducted on an individual, not a slate, basis. Management of Crescent Point recommends that Shareholders vote FOR the election of each of the foregoing nominees as directors. The persons named in the enclosed form of proxy intend to vote the Common Shares represented thereby FOR the election of each of these nominees unless the Shareholder specifies authority to do so is withheld. The names, province of residence and age of each of the eight (8) persons nominated for election as directors of Crescent Point, the number of Common Shares of Crescent Point beneficially owned, directly or indirectly, or over which each exercises control or direction (as at March 10, 2015), the offices held presently by each proposed director in Crescent Point, the period served as a director of Crescent Point and its predecessor companies, the voting results of the 2014 annual Shareholder meeting and the principal occupation of each are as follows: Crescent Point Energy Corp. Information Circular Proxy Statement 10 RENE AMIRAULT Independent Director Alberta, Canada Age: 54 Mr. Amirault was appointed as the President and Chief Executive Officer of Secure Energy Services in March 2007 and was elected a director and appointed as Chairman of the Board on June1, 2007. From January 2006 to March 2007, he was an independent businessman.Mr.Amirault held various roles at Tervita Corporation from August 1994 to January 2006, including Vice President roles in Sales and Marketing, Business Development and Corporate Development. Mr.Amirault held various positions with Imperial Oil Ltd. from 1981 to 1994. Mr.Amirault received a Certified General Accountant designation in June 1985. Board and Board Committees Attendance at Regular Meetings During Fiscal 2014 Attendance at Special Board Meetings During Fiscal 2014 Overall Attendance 2014 Board of Directors 6/6 N/A Compensation Committee 5/5 100% Health, Safety & Environment (Chair) 2/2 Voting Results of 2014 Annual General Meeting Votes For: 99.71% Votes Withheld: 0.29% Securities Held as at March 10, 2015(1) Common Shares Restricted Shares Deferred Share Units Total Securities Held Market Value of Securities Held(2) Meets Ownership Requirement(3) Common Shares plus DSUs as a Multiple of Ownership Requirement - Yes 1 Compensation Received Fiscal Year Total Compensation Other Public Company Boards during the last 5 years Company Board/Committee Appointments Secure Energy Services Chairman Petrowest Energy Services Trust Health, Safety and Environment Committee Crescent Point Energy Corp. Information Circular Proxy Statement 11 PETER BANNISTER Independent Director Alberta, Canada Age: 57 Peter Bannister is Chairman of Crescent Point's board of directors and is president of Destiny Energy Inc., a private oil and gas company. He has been on the board of Crescent Point and its predecessor since 2003. Mr. Bannister has worked in the oil and gas industry since 1982, having held a variety of executive roles with companies such as Mission Oil and Gas Inc., StarPoint Energy Inc., Impact Energy Inc., Startech Energy Ltd., Boomerang Resources Ltd., Laurasia Resources Ltd. and Sproule Associates Ltd. Mr. Bannister is a member of Association of Professional Engineers and Geoscientists of Alberta ("APEGA") and serves on the board of directors of Cequence Energy Ltd. and New Star Energy Ltd. Formerly, he was a director of Surge Energy Inc., Shelter Bay Energy Inc., Mission Oil and Gas Inc., Breaker Energy Ltd., Impact Energy Inc., Boomerang Resources Ltd. and Laurasia Resources Ltd. Mr. Bannister holds a Bachelor of Science degree in geology with a minor in economics. Board and Board Committees Attendance at Regular Meetings During Fiscal 2014 Attendance at Special Board Meetings During Fiscal 2014 Overall Attendance 2014 Board of Directors (Chair) 13/13 N/A Audit 5/5 100% Reserves (Chair) 2/2 Health, Safety & Environment 2/2 Voting Results of 2014 Annual General Meeting Votes For: 99.78% Votes Withheld: 0.22% Securities Held as at March 10, 2015(1) Common Shares Restricted Shares Deferred Share Units Total Securities Held Market Value of Securities Held(2) Meets Ownership Requirement(3) Common Shares plus DSUs as a Multiple of Ownership Requirement Yes 16 Compensation Received Fiscal Year Total Compensation Other Public Company Boards during the last 5 years Company Board/Committee Appointments Cequence Energy Ltd. Reserves Committee Surge Energy Inc. Reserves Committee (Chairman) Audit Committee Crescent Point Energy Corp. Information Circular Proxy Statement 12 LAURA A. CILLIS Independent Director Alberta, Canada Age: 56 Laura Cillis is an oil and gas executive with more than 25 years of financial experience in the oilfield services industry. Ms. Cillis joined Crescent Point's board of directors in November 2014. Most recently, she held the role of Senior Vice President, Finance and Chief Financial Officer of Calfrac Well Services Ltd. from 2008 until 2013, and Chief Financial Officer of Canadian Energy Services L.P. from 2006 to 2008. Prior thereto, she held various positions at Precision Drilling Corporation and Schlumberger Canada. Ms. Cillis is also a director of Solium Capital Inc. She is a Chartered Accountant who holds the ICD.D designation granted by the Institute of Corporate Directors and a Bachelor of Commerce degree in accounting from the University of Alberta. Board and Board Committees Attendance at Regular Meetings During Fiscal 2014* Attendance at Special Board Meetings During Fiscal 2014 Overall Attendance 2014 Board of Directors 2/2 N/A 100% *Ms. Cillis was appointed to the Board on November 5, 2014. Securities Held as at March 10, 2015(1) Common Shares Restricted Shares Deferred Share Units Total Securities Held Market Value of Securities Held(2) Meets Ownership Requirement(3) Common Shares plus DSUs as a Multiple of Ownership Requirement - Yes - Compensation Received Fiscal Year Total Compensation Other Public Company Boards during the last 5 years Company Board/Committee Appointments Solium Capital Inc. Audit Committee Crescent Point Energy Corp. Information Circular Proxy Statement 13 D. HUGH GILLARD Independent Director Alberta, Canada Age: 66 D. Hugh Gillard is the principal of Saddleback Resources Ltd., a private company involved in equity investments and advisory roles in the energy sector. He has worked in the oil and gas industry since 1972, having led companies such as Kelso Energy Inc., PrimeWest Energy Trust and CanWest Gas Marketing Inc. He has also held a number of senior roles with companies such as Ashland Oil Canada, Dome Petroleum Ltd. and Amoco Canada Resources Ltd. Mr. Gillard has been on the board of Crescent Point and its predecessor since 2003. Mr. Gillard has served as director of the board of Petrowest Energy Services Trust (chairman), of Creststreet Power Income Fund and of Point North Energy Ltd. He is a past member of the Management Advisory Council for the University of Calgary, past chairman of the board of Hospice Calgary and is currently chairman of the Calgary Zoological Society. He holds a Bachelor of Commerce degree from the University of Calgary and is a graduate of the Stanford Business School Executive Program. Board and Board Committees Attendance at Regular Meetings During Fiscal 2014 Attendance at Special Board Meetings During Fiscal 2014 Overall Attendance 2014 Board of Directors 13/13 N/A Audit 5/5 100% Compensation (Chair) 6/6 Corporate Governance and Nominating 5/5 Voting Results of 2014 Annual General Meeting Votes For: 94.95% Votes Withheld: 5.05% Securities Held as at March 10, 2015(1) Common Shares Restricted Shares Deferred Share Units Total Securities Held Market Value of Securities Held(2) Meets Ownership Requirement(3) Common Shares plus DSUs as a Multiple of Ownership Requirement Yes 5 Compensation Received Fiscal Year Total Compensation Other Public Company Boards during the last 5 years Company Board/Committee Appointments Petrowest Energy Services Trust Chairman Crescent Point Energy Corp. Information Circular Proxy Statement 14 ROBERT F. HEINEMANN Independent Director Texas, USA Age: 61 Robert Heinemann is an oil and gas executive who brings more than 30 years of experience to the Crescent Point Board. Most recently, he served as President, Chief Executive Officer and director of Berry Petroleum Company ("Berry"), where he developed and executed that company's growth and capital allocation strategies. He served as a director of Berry from 2002 until 2013, and as President and Chief Executive Officer from 2004 through 2013.Previously, Mr. Heinemann worked for Halliburton Company and Mobil Corporation in a number of operational, technology, management and executive roles of increasing responsibility. Mr. Heinemann serves on the board of directors of QEP Resources, Inc. and he is the chairman of the board of Great Western Oil and Gas Company, LLC as well as C12 Energy, LLC. He is a member of the Society of Petroleum Engineers.He holds a Bachelor of Engineering and a Doctorate in chemical engineering from Vanderbilt University. Board and Board Committees Attendance at Regular Meetings During Fiscal 2014 Attendance at Special Board Meetings During Fiscal 2014 Overall Attendance 2014 Board of Directors 8/8 N/A Compensation 5/5 94% Corporate Governance and Nominating 3/4 Reserves 1/1 Voting Results of 2014 Annual General Meeting Votes For: 99.79% Votes Withheld: 0.21% Securities Held as at March 10, 2015(1) Common Shares Restricted Shares Deferred Share Units Total Securities Held Market Value of Securities Held(2) Meets Ownership Requirement(3) Common Shares plus DSUs as a Multiple of Ownership Requirement Yes - Compensation Received Fiscal Year Total Compensation Other Public Company Boards during the last 5 years Company Board/Committee Appointments QEP Resources, Inc. Audit Committee Compensation Committee Crescent Point Energy Corp. Information Circular Proxy Statement 15 GERALD A. ROMANZIN Independent Director Alberta, Canada Age: 56 Gerald Romanzin is an independent Calgary businessman who serves as a director of Petrowest Corporation, and of Trimac Transportation Ltd. Previously, he held a variety of senior roles with the TSX Venture Exchange, including Executive Vice President and Acting President, and was the Executive Vice President of the Alberta Stock Exchange, prior to its conversion. He has been on the board of Crescent Point and its predecessor since 2004. Formerly, Mr. Romanzin served as a director of FET Resources Ltd., Ketch Resources Ltd., Ketch Resources Trust, Cadence Energy Inc., Kereco Energy Ltd., Flowing Energy Corporation and Porto Energy Corp. Mr. Romanzin is a Chartered Accountant and he is a member of the Institute of Chartered Accountants of Alberta and holds a Bachelor of Commerce degree from the University of Calgary. Board and Board Committees Attendance at Regular Meetings During Fiscal 2014 Attendance at Special Board Meetings During Fiscal 2014 Overall Attendance 2014 Board of Directors 13/13 N/A Audit (Chair) 5/5 100% Compensation 6/6 Reserves 1/1 Voting Results of 2014 Annual General Meeting Votes For: 95.17% Votes Withheld: 4.83% Securities Held as at March 10, 2015(1) Common Shares Restricted Shares Deferred Share Units Total Securities Held Market Value of Securities Held(2) Meets Ownership Requirement(3) Common Shares plus DSUs as a Multiple of Ownership Requirement Yes 2 Compensation Received Fiscal Year Total Compensation Other Public Company Boards during the last 5 years Company Petrowest Corporation Board/Committee Appointments Audit Committee (Chairman) Compensation & Human Resources Committee Governance Committee Petrowest Energy Services Trust Audit Committee (Chair) Compensation Committee Porto Energy Corp. Audit Committee (Chair) Compensation Committee Trimac Transportation Ltd. Audit Committee (Chair) Governance and Compensation Committee Trimac Transportation Services Inc. Audit Committee Trimac Income Fund Audit Committee Crescent Point Energy Corp. Information Circular Proxy Statement 16 SCOTT SAXBERG Non-Independent Director Alberta, Canada Age: 46 Scott Saxberg is the President, Chief Executive Officer and a director of Crescent Point. He was a founder of Crescent Point Energy Ltd. ("CPEL") in 2001 and has been president of Crescent Point since 2003. Mr. Saxberg has worked in the oil and gas industry since 1992, having held a variety of roles with companies such as Shelter Bay, Wascana Energy Inc., Numac Energy Inc. and Magin Energy Inc. Mr. Saxberg is a member of APEGA.Mr. Saxberg has served on the board of directors of Bellamont Exploration Ltd., Catapult Energy 2008 Inc. and Wild Stream until the Wild Stream Arrangement was completed. He also serves on the Canadian Association of Petroleum Producers ("CAPP") board of governors and on the CAPP Saskatchewan Executive Policy Group. Mr. Saxberg holds a Bachelor of Science degree in mechanical engineering from the University of Manitoba. Board and Board Committees Attendance at Regular Meetings During Fiscal 2014 Attendance at Special Board Meetings During Fiscal 2014 Overall Attendance 2014 Board of Directors 13/13 N/A Health, Safety & Environment 4/4 100% Voting Results of 2014 Annual General Meeting Votes For: 99.80% Votes Withheld: 0.20% Securities Held as at March 10, 2015(1) Common Shares Restricted Shares Deferred Share Units Total Securities Held Market Value of Securities Held(2) Meets Ownership Requirement(4) Common Shares as a Multiple of Ownership Requirement - Yes 5 Compensation Received Please refer to the Compensation Discussion & Analysis section of this Information Circular. Other Public Company Boards during the last 5 years Company Board/Committee Appointments Bellamont Exploration Ltd. Reserves Committee Environmental, Health & Safety Committee Catapult Energy Small Cap FTS Limited Partnership* Director of the General Partner Catapult Energy 2imited Partnership* Director of the General Partner Wild Stream Exploration Inc. Corporate Governance and Compensation Committee Reserves Committee *Mr. Saxberg serves or served on the board of directors of the general partner of these publicly traded limited partnerships. Crescent Point Energy Corp. Information Circular Proxy Statement 17 GREGORY G. TURNBULL, QC Independent Director Alberta, Canada Age: 60 Greg Turnbull is a partner with the McCarthy Tétrault LLP law firm in the Calgary office. He has worked as a lawyer since 1979, having held a variety of roles with firms such as Gowlings LLP, Donahue LLP and MacKimmie Matthews. He has been on the board of Crescent Point and its predecessor since 2001. Mr. Turnbull is also a director of Storm Resources Ltd., Oyster Oil and Gas Ltd. and Marquee Energy Ltd. Throughout his career, he has served as an officer or director of many public and private companies. Mr. Turnbull is a member of the Law Society of Alberta, the Canadian Bar Association and the Calgary Bar Association. He holds a Bachelor of Arts degree (with honours) from Queens University and a Bachelor of Law degree from the University of Toronto. He is also the past chair of the Calgary Zoo. Board and Board Committees Attendance at Regular Meetings During Fiscal 2014 Attendance at Special Board Meetings During Fiscal 2014 Overall Attendance 2014 Board of Directors 13/13 N/A Compensation Committee 1/1 Corporate Governance and Nominating (Chair) 5/5 100% Reserves 1/1 Voting Results of 2014 Annual General Meeting Votes For: 70.09% Votes Withheld: 29.91% Securities Held as at March 10, 2015(1) Common Shares Restricted Shares Deferred Share Units Total Securities Held Market Value of Securities Held(2) Meets Ownership Requirement(3) Common Shares plus DSUs as a Multiple of Ownership Requirement Yes 7 Compensation Received Fiscal Year Total Compensation Other Public Company Boards during the last 5 years Company Board/Committee Appointments Hawk Exploration Reserves and Environment Committee Compensation Committee Heritage Oil Plc None Hyperion Exploration Corp. Audit Committee Corporate Governance Committee Marquee Energy Ltd. Audit Committee Corporate Governance Committee Online Energy Inc. Audit Committee Compensation Committee Porto Energy Corp. Corporate Governance Committee (Chairman) Reserves Committee Seaview Energy Inc. Corporate Governance, Nominating and Compensation Committee Storm Resources Ltd. Reserves Committee Sonde Resources Corp. Corporate Governance Committee Audit Committee Sunshine Oilsands Ltd.
